Citation Nr: 0335137	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  97-19 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson. Counsel




REMAND

On June 6, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please contact the appellant and 
request that she provide the complete 
address for St. Clair Memorial 
Hospital (probably in Pittsburgh, PA) 
where the veteran received emergency 
room care in January 1978 and August 
1987.  In addition, request that the 
appellant provide the name and 
address of the hospital in Florida 
where the veteran was admitted on an 
emergent basis in January 1987 and 
underwent coronary artery bypass 
surgery in February 1987.  

With authorization from the 
appellant, obtain emergency room 
records for the veteran from St. 
Clair Memorial Hospital for care 
received in January 1978 and August 
1987 and emergency room records and 
hospital summary related to the 
veteran's coronary artery bypass 
surgery in Florida in February 1987.  
In addition, with authorization from 
the appellant, please obtain and 
associate with the claims file 
hospital summaries from Shadyside 
Hospital, 5230 Centre Avenue, 
Pittsburgh, PA 15232 for 
hospitalization in May 1987, 
hospitalization that started on 
October 13, 1987, any 
hospitalizations during 1993, 
hospitalization in July 1995 and the 
terminal hospital summary for the 
veteran's final hospitalization from 
July 13 to July 23, 1996.  Also, with 
authorization from the appellant, 
please obtain and associate with the 
claims file medical records and 
reports for the veteran dated from 
January 1987 through July 1996 from 
Abe W. Friedman, M.D., 5845 Centre 
Avenue, Pittsburgh, PA 15206.  

2.  After the development requested 
in paragraph 1 has been completed, 
please make arrangements with the 
appropriate VA medical facility for 
review of the record by a 
cardiologist.  The cardiologist 
should be requested to review the 
medical records in the claims file 
along with, but not limited to, the 
following:  
A letter received in December 
1978 from John M. Gardill, M.D., who 
stated that he had been treating the 
veteran since 1948 for nervous 
anxiety, which increased the 
veteran's blood pressure; 
An October 1992 letter from Abe 
W. Friedman, M.D., in which he said 
the veteran had a history of post-
traumatic stress syndrome and when he 
developed stress, he developed 
significant pulmonary edema, and he 
said that the veteran's episodes of 
pulmonary edema were aggravated by 
his underlying psychiatric problems; 
and 
An October 1993 letter in which 
Dr. Friedman said the veteran had 
recently been hospitalized for 
pulmonary edema and coronary ischemia 
and that a significant amount of the 
veteran's problems were secondary to 
stress and anxiety, which the veteran 
related started secondary to his 
flashbacks from the war.  

The cardiologist should be requested 
to provide an opinion, with complete 
rationale, as to whether it is at 
least as likely as not that the 
veteran's service-connected 
psychiatric disability 
(psychophysiological reaction 
manifested by gastric complaints and 
symptoms of post-traumatic stress 
disorder) caused or chronically 
worsened any cardiovascular 
disability that caused or contributed 
to the veteran's death.  In addition, 
request that the physician provide an 
opinion as to whether it is at least 
as likely as not that the 
disabilities for which service 
connection was in effect at the time 
of the veteran's death 
(psychophysiological reaction 
manifested by gastric complaints and 
symptoms of post-traumatic stress 
disorder, Osgood-Schlatter's disease 
of the left tibia, right shoulder 
bursitis with sclerosis of the right 
humerus and dermatitis of the 
buttock) alone, or jointly with some 
other condition, were the immediate 
or underlying cause of the veteran's 
death or were etiologically related 
thereto.  Also, request an opinion as 
to whether it is at least as likely 
as not that the veteran's service-
connected disabilities contributed 
substantially or materially to his 
death, that is, the service-connected 
disabilities aided or lent assistance 
to the production of death.  Finally, 
please request that the physician 
provide an opinion as to whether it 
is at least as likely as not that the 
veteran's service-connected 
disabilities were of such severity as 
to have had a material influence in 
accelerating his death.  Send the 
claims folder to the cardiologist for 
review of pertinent documents.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





